PER CURIAM:
While this action of dissident members of a labor union against officers and business agents of the union was heard on a motion for a preliminary injunction, all parties agreed to a final disposition of the cause without further hearing. The court, after setting out in an opinion, D.C., 239 F.Supp. 699, its analysis of the plaintiffs’ claims and such evidence as was introduced, denied relief.
We have examined the record and find no error in the reasoning or the decision of the trial court.
The judgment will be affirmed.